              Case 1:17-cv-09554-AKH Document 336-1 Filed 07/10/20 Page 1 of 1




From: Elizabeth Fegan <beth@feganscott.com>
Date: December 18, 2019 at 3:09:31 PM GMT+13
To: Zoe Brock <zoebrock@gmail.com>
Subject: Withdrawal from representation


     Zoe,

     I am writing to withdraw from representing you. It is clear that our relationship has deteriorated to the
     point that it cannot be reconciled. As you know, all matters can become invalid if not pursued within
     required time periods. Accordingly, I urge you to talk to Hagens Berman and/or seek alternative counsel
     at your earliest convenience.

     Sincerely,

     Beth


     Elizabeth A. Fegan | Managing Member
     Fegan Scott LLC
     150 S. Wacker Dr., 24th Floor
     Chicago, IL 60606
     Direct: 312.741.1019 | Fax: 312.264.0100
     www.feganscott.com




     Named Illinois Super Lawyer 2016-2020
     Named to Lawdragon 500 Leading Lawyers in America 2019
     & Lawdragon 500 Leading Plaintiff Consumer Lawyers 2019




                                                               1
                                                                                               EXHIBIT 1
